DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 7/11/2022.

Claims 1 - 7 remain unchanged, claim 8 is amended as follows: 

8.	A non-transitory computer-readable storage medium storing a program that when executed by a computer, causes the computer to function as: 
a first calculation unit configured to update a position during previous observation on a basis of observation information from a sensor; and 
a second calculation unit configured to obtain a position during current observation by solving a modified observation equation obtained by applying a periodic function to an observation equation including a double difference of a carrier phase observed from a positioning signal from a satellite and eliminating an integer bias with the updated position as an initial value.


Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 7, and 8, disclosure of a calculation unit which obtains an observation equation, modifies it using a periodic function, then solves the observation equation is novel and non-obvious. Notably, published U.S. patent application US20180299273A1 (“Cai”) contains the following disclosures which are considered to be relevant to the claims (of which claim 1 is taken as an example):
An information processing device comprising: a first calculation unit configured to update a position during previous observation on a basis of observation information from a sensor; [0006] (“using the a priori position in combination with observation data of a vehicle-mounted global navigation satellite system (GNSS) receiver of the vehicle, to obtain a satellite positioning position; and fusing the a priori position, the map matching position and the satellite positioning position to generate a positioning result of positioning the vehicle at the current moment.”)
and a second calculation unit configured to obtain a position during current observation by solving a modified observation equation… including a double difference of a carrier phase observed from a positioning signal from a satellite [0015] (“In some embodiments, the positioning, using the a priori position in combination with observation data of a vehicle-mounted global navigation satellite system (GNSS) receiver of the vehicle, to obtain a satellite positioning position comprises: constructing a pseudorange observation equation and a carrier single-difference observation equation between the previous positioning moment and the current moment…constructing a double difference observation equation between a base station corresponding to the GNSS receiver and the GNSS receiver, and setting the estimated value as the initial value of the coordinate increment and the clock offset change in the double difference observation equation; fixing a double difference ambiguity in the double difference observation equation by using a LAMBDA algorithm, to update the coordinate increment and the clock offset change; and determining the satellite positioning position by using the updated coordinate increment and the positioning result at the previous positioning moment.”)
Additionally, published U.S. patent application US20190120973A1 (“Martin”) contains the following disclosure, which is considered to be relevant to the claims (of which claim 1 is taken as an example):
and eliminating an integer bias with the updated position as an initial value. [0088] (“In some embodiments, the RTK algorithm is also used to estimate an initial relative velocity (v.sub.rb output 486 in FIG. 4B) and relative clock states (b.sub.rb output 486 in FIG. 4B), which are used to initialize the RTK-VPLL navigation processor 440. Since the relative velocity and relative clock states are estimated in the RTK algorithm along with the decimal estimates of the carrier ambiguities (N), in some embodiments, the RTK-VPLL navigation solution is updated several times before the loop closure aspect of the RTK-VPLL is initiated. In some embodiments, the updates are performed at the update rate of the original RTK algorithm 480 using the single difference carrier phase measurements (N) from the rover receiver 302 and base receiver 306. This step allows the clock bias estimate (b.sub.rb) in particular to converge to a more precise value that may be used to predict the received carrier phase and close the phase tracking loop.”)
Neither Cai nor Martin disclose the usage of a periodic function to modify the observation equation. Additionally, a search of the prior art has not produced any references which would render the above limitation obvious in combination with the remaining elements of claims 1, 7, and 8. Therefore, claims 1, 7, and 8 appear to be novel and non-obvious over the prior art.
Claims 2-6 depend on claim 1, and thus are allowable for at least the reasons presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664